MEMORANDUM **
Rafael Mendez-Juarez and his daughters Maria E. Mendez and Yadira Mendez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the immigration judge’s denial of their applications for asylum, withholding of removal and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Petitioners contend that the BIA’s summary affirmance does not comport with due process requirements. This contention is foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003) (holding the BIA’s streamlining procedure does not violate an alien’s due process rights).
Petitioners also contend that no asylum case could ever properly be streamlined by the BIA under 8 C.F.R. § 1003.1 because asylum cases invariably involve a “novel fact situation.” We reject this contention because not every fact-based case is “novel in the eyes of the law.” See id. at 852.
Petitioners’ request to hold these proceedings in abeyance is denied as moot in light of our decision in Falcon Carriche.
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.